DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0276128 (Takahashi hereinafter) in view of US 2018/0314277 (Moore hereinafter).
Regarding claim 1, Takahashi teaches a cryopump system (Abstract) that discloses at least one cryopump (Pump 10 per Figure 1); a cryopump controller that controls the cryopump (Controller 100 per ¶ 55-57); a network that connects the cryopump to the cryopump controller and transmits information related to the cryopump between the cryopump and the cryopump controller (¶ 55-57); and wherein the cryopump controller is disposed in a casing of the vacuum process device (Casing 38), and the cryopump monitor is disposed outside the casing of the vacuum process device (Evident of Figure 1).
Takahashi is silent with respect to a cryopump monitor that is connected to the network and displays the information related to the cryopump, which is transmitted via the network.
However, Moore teaches a pump management system (¶ 71 and 107 detail a display and controller used with remote pump systems) that discloses a pump monitor that is connected to the network and displays the information related to the pump, which is transmitted via the network (¶ 71 and 107 where the system of Moore would be adapted to monitor and display information of the cryopump of Takahashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control and pump system of Takahashi with the network and display of Moore to allow for remote monitoring and viewing by a user to allow for easier control and monitoring of the cryopump system. 
Regarding claim 2, Takahashi’s modified teachings are described above in claim 1 where the combination of Takahashi and Moore would further disclose that the cryopump controller is connectable to a host controller provided in the vacuum process device (Controller 100 of Takahashi with host controller 502 of Moore per ¶ 107), and the cryopump monitor is connected to the network without going through the host controller (Moore ¶ 107).
Regarding claim 3, Takahashi’s modified teachings are described above in claim 1 where the combination of Takahashi and Moore would further disclose at least one compressor that is disposed outside the casing of the vacuum process device and is connected to the network, wherein the cryopump monitor is provided in the compressor (Compressor 36 of Takahashi shown in Figure 1, where the network connection would be taught by Moore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the cryopump monitor to be in the compressor since it has been held that rearranging parts of an invention only involves routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 4, Takahashi’s modified teachings are described above in claim 3 where the combination of Takahashi and Moore would further disclose that the cryopump monitor displays information related to the compressor, which is transmitted via the network (Moore ¶ 71 details displaying all sensed data of the components connected to the monitor).
Regarding claim 5, Takahashi’s modified teachings are described above in claim 1 where the combination of Takahashi and Moore would further disclose that the cryopump monitor includes an operation panel that is used for operating the cryopump system (Moore ¶ 71 details controlling the operation of the connected devices via the client device).
Regarding claim 6, Takahashi teaches a cryopump system (Abstract) and method of monitoring the cryopump that discloses at least one cryopump (Pump 10 per Figure 1); a cryopump controller that is disposed in a casing of the vacuum process device and controls the cryopump (Controller 100 per ¶ 46 and 55-57). 
Takahashi is silent with respect to a network that connects the cryopump to the cryopump controller and transmits information related to the cryopump between the cryopump and the cryopump controller, the method comprising: connecting a cryopump monitor to the network and disposing the cryopump monitor outside the casing of the vacuum process device; and displaying the information related to the cryopump, which is transmitted via the network, on the cryopump monitor.
However, Moore teaches a pump management system (¶ 71 and 107 detail a display and controller used with remote pump systems) that discloses a pump monitor that is connected to the network and displays the information related to the pump, which is transmitted via the network (¶ 71 and 107 where the system of Moore would be adapted to monitor and display information of the cryopump of Takahashi). The resultant combination would be such that there is a network that connects the cryopump to the cryopump controller and transmits information related to the cryopump between the cryopump and the cryopump controller, the method comprising: connecting a cryopump monitor to the network and disposing the cryopump monitor outside the casing of the vacuum process device; and displaying the information related to the cryopump, which is transmitted via the network, on the cryopump monitor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control and pump system of Takahashi with the network and display of Moore to allow for remote monitoring and viewing by a user to allow for easier control and monitoring of the cryopump system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746